NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.  Additionally, the preliminary amendment filed January 19, 2022 has been entered.
This is a Non-Final Office Action for Reissue Application 16/505,276 (“‘276”) for U.S. Patent No. 9,824,549 (“‘549”) in response to the RCE and preliminary amendment as noted above.
Claims 1-22 are original.  Claims 23-28, 49-65, and 67-105 have been added.  Claims 29-48 and 66 have been cancelled.  Claims 1, 2, 4, 8, 12, 14, 15, 19-21, 23, 28, 49, 50, 57 and 58 are amended.  Claims 1-28, 49-65, and 67-105 are pending.

Related Reissues and Copending Proceedings
	Examiner notes related reissue applications 16/691,126 filed November 21, 2019 and 17/492,434 filed October 1, 2021.  Examiner also notes 1:20cv3692, Johnson Controls Technology Company Et Al V. Price Industries Inc. Et Al, currently pending.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘549 is or was 

Reason for Reissue
	The error upon which '549 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Assignee filed July 8, 2019 (“Reissue Dec”), says, “The at least one error is that Applicant claimed less than it had a right to claim. Applicant seeks to obtain a broadening of claims 1, 12, and 20.

Claim 1 is directed to an apparatus for providing side-viewable illumination of a wall-mounted plate to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor. New claims 23-27 and 29-38 broaden claim 1 by removing several of the limitations of the face plate and back plate and by additionally covering various features of the apparatus.

Claim 12 is directed to another apparatus for providing side-viewable illumination of a wall-mounted plate to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor. New claim 28 broadens claim 12 by removing several of the limitations of the face plate and rear plate.

Claim 20 is directed to a method of visual alert in response to an environmental condition or change in condition to allow a wider off-axis viewing angle to changes in a 

Claim Objections
Claims 23-28, 49-65, and 67-105 are objected to for failing to comply with 37 CFR 1.173.  
Pursuant to 37 CFR 1.173(d)(2), matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). 
In this case, claims 23-28, 49-65, and 67-105 should also have the claim numbers underlined.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.

Drawings
The drawings were received on October 4, 2021.  These drawings are acceptable.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17,492,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 omits the controller being disposed on a circuit board as recited in claim 23.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to omit certain features from claim 23, such as the circuit board, to arrive at claim 1 since omission of a step or element and its function is obvious if the step or element and its function are not desired.  MPEP 2144.04(II). Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). See also In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-28, 49-65, and 67-105 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses, alone or in combination, the following:
an apparatus/method for providing side-viewable illumination to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor, the apparatus comprising:
a face plate having a face, sides and an opening;
a back plate having a front face, rear face and sides, the sides configured to allow light to pass through;
a bezel having a rim;
a controller for controlling at least one light-emitting device;
at least one light-emitting device associated with the rear face of the back plate or a bezel and positioned such that light emitted by the light-emitting device at least partially passes through the sides of the back plate or face plate;
at least one sensor in communication with the controller such that the controller can actuate or change a condition of at least one light-emitting device in response to the sensor information received by the controller; and
wherein the sides allow a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the sensor information.
Additionally, claims 1-11 and 23-27 disclose a pressure sensor and the condition being monitored is pressure in a room.


Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992